DETAILED ACTION   
Claim Objections
1.	Claims 1, 11 are objected to because of the following informalities:
          In claim 1, line 7, “forming a first conformal dielectric layer on opposing sidewalls of the second structure and the first structure, wherein the first conformal dielectric layer is present around a perimeter of an air gap and portions of the single conformal dielectric material layer contact one another to enclose the air gap” should be changed to “forming a single first conformal dielectric layer on opposing sidewalls of the second structure and the first structure, wherein the first conformal dielectric layer is present around a perimeter of an air gap and portions of the single conformal dielectric material layer contact one another to enclose the air gap” in order to be consistent with “the single conformal dielectric material layer”
In claims 6, 17, line 2, “the top” should be changed to “a top” because it lacks of antecedent basis.
In claims 6, 17, line 4 “a sacrificial spacer” should be changed to “the sacrificial spacer” in order to be consistent with claim 1 as defined.
In claims 9, 19, line 2, “the exposed gate dielectric” should be changed to “an exposed gate dielectric” because it lacks of antecedent basis.
In claims 11, 20, line 1, “the composition of the solid material” should be changed to “a composition of a solid material” because it lacks of antecedent basis.
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 – 4, 7, 8, 12 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (8,637,930).
With regard to claim 1, Ando et al. disclose a method for forming an air gap in a semiconductor structure (for example, see figs. 3A – 3C) comprising:
forming a sacrificial spacer (106, fig. 3A) that abuts a first structure (102);
forming a second structure (216) that abuts the sacrificial spacer (106, fig. 3A);
removing the sacrificial spacer (see fig. 3B); and
forming a first conformal dielectric layer (310) on opposing sidewalls of the second structure (216) and the first structure (102), wherein the first conformal dielectric layer (310) is present around a perimeter of an air gap (314) and portions (referred to as “310A” by examiner’s annotation shown in fig. 3C below) of the single conformal dielectric material layer contact one another to enclose the air gap (314).

    PNG
    media_image1.png
    465
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    540
    media_image2.png
    Greyscale


With regard to claim 2, Ando et al. disclose the first structure (102) is a first electrically conductive structure.
With regard to claim 3, Ando et al. disclose the first electrically conductive structure (102) is a gate structure.
With regard to claim 4, Ando et al. disclose the sacrificial spacer (106, fig. 3A) is formed in a trench (referred to as “AB” by examiner’s annotation shown in figs. 3A, 3B below).

    PNG
    media_image3.png
    476
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    345
    media_image4.png
    Greyscale


With regard to claim 7, Ando et al. disclose the second structure (216) is a second electrically conductive structure.
With regard to claim 8, Ando et al. disclose the second electrically conductive structure (216) is a contact to a source/drain region (300, 302).

    PNG
    media_image2.png
    560
    540
    media_image2.png
    Greyscale


With regard to claim 12, Ando et al. disclose a method for forming an air gap in an electrical device (for example, see figs. 3A – 3C) comprising:
forming a first electrically conductive structure (102); 
forming a sacrificial structure (106, fig. 3A) abutting the first electrically conductive structure (102), the sacrificial structure (106, fig. 3A) having a base width (referred to as “106A” by examiner’s annotation shown in fig. 3A below) greater than an upper surface width (referred to as “106B” by examiner’s annotation shown in fig. 3A below);

removing the sacrificial structure (see fig. 3B); and
forming a conformal dielectric material layer (310) on opposing sidewalls of an opening (opening as shown in fig. 3B after removing a portion of the layer 106; referred to as “OP” by examiner’s annotation shown in fig. 3C below) provided by said removing the sacrificial structure (106), the conformal dielectric material layer (310) merging at an upper portion of the opening (OP as indicated in fig. 3C below) to provide an air gap (314), wherein the conformal dielectric material layer (310) is present around a perimeter of the air gap (314).


    PNG
    media_image5.png
    530
    392
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    552
    560
    media_image6.png
    Greyscale

With regard to claim 13, Ando et al. disclose the first electrically conductive structure (102) is a gate structure.
With regard to claim 14, Ando et al. disclose the second electrically conductive structure (216) is a contact to a source/drain region (300, 302).
With regard to claim 15, Ando et al. disclose the sacrificial spacer (106, fig. 3A) is formed in a trench (referred to as “AB” by examiner’s annotation shown in figs. 3A, 3B below).

    PNG
    media_image3.png
    476
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    345
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5, 9, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (8,637,930) in view of Bao et al. (10,062,763).
With regard to claims 5, 16, Ando et al. do not clearly disclose forming an interlayer dielectric layer around the first structure; etching the interlayer dielectric layer to expose a sidewall spacer that abuts the first structure; and recessing the sidewall spacer to define a depth of the trench.
However, Bao et al. disclose forming an interlayer dielectric layer (322, fig. 3E) around the first structure (A as indicated in fig. 3E); etching the interlayer dielectric layer (322, fig. 3E) to expose a sidewall spacer (318, as shown in fig. 3F below) that abuts (indirectly contact) the first structure (A as indicated in fig. 3E); and recessing (recessed portion 318A as indicated in fig. 3J below) the sidewall spacer (318) to define a depth of the trench (the trench having a material 356, fig. 3J).

    PNG
    media_image7.png
    274
    540
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    335
    474
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    539
    615
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to incorporate steps of forming an interlayer dielectric layer around the first structure; etching the interlayer dielectric layer to expose a sidewall spacer that abuts the first structure; and recessing the sidewall spacer to define a depth of the trench as taught by Bao et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device and enhance a conductivity of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claims 9, 19, Ando et al. disclose the trench (AB) further comprises: etching the exposed gate dielectric (the gate stack 6 including a gate dielectric; for example column 5, lines 17 – 21).

    PNG
    media_image4.png
    454
    345
    media_image4.png
    Greyscale

6.	Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (8,637,930) in view of Xu et al. (9,871,121).
With regard to claims 10, 18, Ando et al. do not clearly disclose said removing the sacrificial spacer comprises thermally decomposing the sacrificial spacer into a gas.
However, Xu et al. disclose said removing the sacrificial spacer (522) comprises thermally decomposing the sacrificial spacer into a gas. (the sacrificial spacer 522 may be removed using a reactive gas chemistry. Thus, the removing the sacrificial spacer 522 comprises thermally decomposing the sacrificial spacer into a gas; for example, see column 11, lines 24 – 25, figs. 7, 19).

    PNG
    media_image10.png
    288
    551
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al.’s device to incorporate a step of said removing the sacrificial spacer comprises thermally decomposing the sacrificial spacer into a gas as taught by Xu et al. in order to form the gap thereon for reducing a parasitic capacitance associated with the semiconductor device and minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

7.	Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (8,637,930) in view of Xu et al. (9,871,121) and further in view of Sung et al. (10,784,360).
With regard to claims 11, 20, Ando et al. and Xu et al. do not clearly disclose the composition of the solid material of the sacrificial spacer is polynorbornenes.
However, Sung et al. disclose the composition of the solid material of the sacrificial spacer (dielectric layer 160 functioning as the sacrificial spacer) is polynorbornenes. (for example, see column 11, lines 65 – 67; column 12, lines 1 – 10; figs. 2B, 2D).

    PNG
    media_image11.png
    360
    505
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    342
    473
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ando et al. and Xu et al.’s device to have the composition of the solid material of the sacrificial spacer is polynorbornenes as taught by Sung et al. in order minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
8.	Claims 6, 17 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 17 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as depositing a second conformal dielectric layer along the top of the interlayer dielectric and a sidewall of the first structure that is exposed by recessing the sidewall spacer; and performing an anisotropic pull down etch to provide a sacrificial spacer having a width that is greater at its base than at its top as recited in claims 6, 17.

Conclusion
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TAN N TRAN/
Primary Examiner, Art Unit 2826